office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number release date cc ita postf-150119-01 uilc memorandum for from ---------------------------------------------------- ----------------- william a jackson chief branch income_tax and accounting supplemental issues related to tam-115287-01 subject this chief_counsel service advice responds to your request for additional guidance regarding issues raised by the taxpayer related to our previous technical_advice_memorandum tam-115287-01 tam ---------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- chief_counsel service advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent chief_counsel_advice is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document disclosure statement to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice legend taxpayer district_court patent holder unit year year year year year year year amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure amount dollar_figure month issue whether taxpayer is eligible for the benefits of sec_1341 for the payment of damages in a patent infringement lawsuit conclusion taxpayer is not eligible for the benefits of sec_1341 for the payment of damages in a patent infringement lawsuit facts from year to year taxpayer produced and sold over ------------------ ----------- ---- -- ----- ------------------------------------------------------------------------------------------------- amounting to sales in excess of amount dollar_figure in year patent holder filed a patent infringement lawsuit in district_court in its lawsuit against taxpayer patent holder alleged that taxpayer’s manufacture and sale of the units infringed certain patents of patent holder and therefore violated u s c sec_271 under u s c whoever without authority makes uses offers to sell sells or imports any patented invention infringes the patent under u s c damages for patent infringement are an amount adequate to compensate for the infringement but in no event less than a reasonable royalty for the use made of the invention by the infringer the district_court determined that taxpayer did not infringe upon patent holder’s patents on appeal the district court’s ruling was reversed ultimately taxpayer was ordered to pay patent holder the sum of amount dollar_figure constituting damages and pre-judgment interest in the respective amounts of amount dollar_figure and amount dollar_figure ------------------------------------------------------------------------------ in the fiscal_year ending month year fye year taxpayer paid the amount awarded to patent holder taxpayer claims that the damages paid to patent holder are based upon a reasonable royalty for fye year taxpayer allocated the damages on an annual basis to tax years year through year and computed its income_tax_liability by applying sec_1341 for the tax years year through year the years of the infringement for which the rate applicable for fye year was different from the rates applicable for those years in applying sec_1341 taxpayer determined its tax_liability for fye year to be amount dollar_figure without the benefit of sec_1341 taxpayer’s liability for fye year would have been amount dollar_figure in the facts section of taxpayer’s summary of position concerning applicability of sec_1341 to patent infringement costs taxpayer’s summary taxpayer states as follows the -------------------- assigned by the court to assist in computing the infringement damages required a portion of profits earned by taxpayer to be disgorged to patent holder further on in the law and analysis section of taxpayer’s summary taxpayer disputes the tam’s description of the patent infringement damages as analogous to a royalty paid_by taxpayer to patent holder however this statement in the tam comes directly from the joint statement of facts included in the original request for technical_advice agreed to by both taxpayer and the field this joint statement of facts clearly states that taxpayer claims that the damages paid to patent holder were based upon a reasonable royalty while the tam was being considered in the national_office taxpayer never provided any third-party substantiation or court files to support the factual premise taxpayer now is asserting in taxpayer’s summary which is that the damages paid were a disgorgement of profits earned by taxpayer we are not aware of any such information being provided by taxpayer to date that would support this new assertion thus based on the information provided to the national_office and agreed to by both taxpayer and the field we stand by the facts statement in the tam that the patent infringement damages paid_by taxpayer are based upon a reasonable royalty see also the discussion infra on sec_263a law sec_1341 of the code provides that if an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or to a portion of such item and the amount of such deduction exceeds dollar_figure then the tax imposed by this chapter for the taxable_year shall be the lesser_of the tax for the taxable_year computed with such deduction or the tax for the taxable_year computed without such deduction minus the decrease in tax under this chapter for the prior taxable_year or years which would result solely from the exclusion of such item or portion thereof from gross_income for such prior taxable_year or years sec_1_1341-1 of the income_tax regulations provides that a taxpayer is entitled to the benefits of sec_1341 of the code if the taxpayer is entitled to a deduction of more than dollar_figure because of the restoration to another of an item which was included in the taxpayer’s gross_income for a prior taxable_year or years under a claim of right sec_1_1341-1 of the regulations provides that income included under a claim of right means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item also this section provides that the phrase restoration to another means a restoration resulting because it was established after the close of the prior taxable_year or years that the taxpayer did not have an unrestricted right to all or a portion of the item included in gross_income analysi sec_1 enactment and legislative_history of under former sec_1342 if a taxpayer took a deduction for patent infringement damages paid in a prior year and later recovered the damages due to reversal of the court decision on the ground of fraud or undue influence the taxpayer was allowed the option of either including the recovered amount in gross_income or excluding the recovered damages from the taxpayer’s gross_income and adding to the tax of the recovery year an amount equal to the difference between the tax paid in the prior year of deduction and the tax that would have been paid had the deduction not been taken if the tax so computed is less than the tax which would be paid_by including the recovery in gross_income that is the amount of tax to be paid for the recovery year sec_1342 applied with respect to taxable years ending after the enactment_date of date this section was repealed in see the section a of the taxpayer relief act of pub law in its original submission and its recent rebuttal to the tam taxpayer claims that the enactment of sec_1342 shows that congress intended patent infringement payments to qualify for sec_1341 relief taxpayer points to the fact that sec_1341 and sec_1342 use the same terminology and to the legislative_history accompanying sec_1342 in support of its assertion first we agree with your statement included in your original tam submission that legislative intent behind sec_1342 may not be used to interpret sec_1341 particularly in light of the fact that sec_1342 was enacted subsequently and by a different congress generally subsequent statutes may not be used to interpret earlier former sec_1342 expressly provided that if an item was deducted from gross_income for a prior taxable_year because it appeared that another person held an unrestricted right to such item as a result of a court decision in a patent infringement suit and gross_income is increased for the taxable_year because it was established after the close of such prior taxable_year that such other person did not have an unrestricted right to such item because of the subsequent reversal of such court decision on the ground that the court decision was induced by fraud or undue influence and the amount of the increase in gross_income exceeds dollar_figure then the tax for the taxable_year shall be the lesser_of the tax for the taxable_year computed with the gross_income so increased or an amount equal to the tax for the taxable_year computed without such increase in gross_income plus the increase in tax including interest which would result solely from the elimination os such item as a deduction from gross_income for such prior taxable_year laws 252_us_523 392_us_157 nor is there any suggestion in the language of sec_1342 that sec_1341 applies to the payment of patent infringement damages sec_1342 provides a method for computing tax on an amount received by a taxpayer in a very unique set of facts eg the lower court decision must be reversed on the ground of fraud or undue influence sec_1341 on the other hand applies to certain payments by a taxpayer in short sec_1342 on its face provides no support for taxpayer’s position second the legislative_history accompanying the enactment of sec_1342 does not support the taxpayer’s position the senate committee report describes sec_1342 as similar and complementary to sec_1341 s rep no 84th cong 1st sess taxpayer argues that the legislative_history surrounding the enactment of sec_1342 makes it clear that in providing this new relief congress assumed similar relief was already available to the infringing taxpayers under sec_1341 but the committee report language cited by taxpayer is merely an acknowledgment that some of the same terms and similar framework of sec_1341 was used to construct an exception for the limited number of taxpayers falling under the provisions of sec_1342 both sec_1341 and sec_1342 were similar and complimentary because they each created a particular exception to the annual system of accounting this legislative_history does not state nor does it suggest that sec_1341 is intended to apply to the payor of patent infringement damages thus we reject taxpayer’s argument that sec_1342 and its legislative_history provides support for taxpayer’s position sec_263a in our previous technical_advice_memorandum tam we concluded that taxpayer was required to include certain payments for patent infringement damages in its inventory costs pursuant to sec_263a taxpayer disputes this conclusion as explained in detail below the arguments presented by taxpayer related to the application of sec_263a to patent infringement damages are unpersuasive unsupported or incorrect our prior tam correctly concludes that the patent infringement damages at issues are sec_1341 deals with the situation where a taxpayer mistakenly includes an item in his gross_income of a prior year s and in a later year is required to restore the money or property which gave rise to the item_of_income in the prior year where the restored items amounts to dollar_figure or more sec_1341 allows the taxpayer the option of first deducting the restored amount in the tax_year it is restored to a third party or second computing the tax for the restoration year without deducting the amount restored and then lowering the tax or the taxable-restoration-year by the amount of decrease in tax caused by excluding the restored item s from the income of the earlier year s in which reported the senate amendment simply extends a similar option to a taxpayer who mistakenly believing that a third party had a claim of right to money on property takes a deduction for the item or items in an earlier year or years part congressional record page date jenkins this amendment adds a new section to the code intended to be complementary to sec_1341 of that code id pincite5 cooper includible in inventory costs under sec_263a because they are incurred by reason of an inventory production activity taxpayer contends that u s v skelly oil co 394_us_678 makes it clear that in the context of sec_1341 it is irrelevant whether the deduction represents a loss or business_expense or for that matter a deduction in cost_of_goods_sold as long as it would represent a valid offset against income the skelly oil opinion however does not actually say that the parties disagreed over whether a deduction for the refunds at issue in the case was allowed under sec_162 or sec_165 the opinion states that whether the deduction at issue was allowed under sec_162 or sec_165 was irrelevant so long as a deduction was allowed the supreme court’s opinion does not mention or make any implications with regard to cost_of_goods_sold or valid offsets against income skelly oil does not support taxpayer’s position second taxpayer cites a group of authorities - burnham corp v comm f 2d 2nd cir becker bros v u s f 2d 2nd cir plr sec_111 sec_29 sec_1_461-1 - intended to support its contention that patent infringement damages are deductible business_expenses under sec_162 rather than inventory costs under sec_263a as explained below however the cited authorities either do not address the sec_162 versus sec_263a issue or involved taxable years prior to the effective date of sec_263a thus the authorities do not support taxpayer’s position at issue on appeal in burnham was whether that taxpayer had satisfied the all-events test in so that it was entitled to a current deduction for patent infringement damages it agreed to pay beginning in burnham corp was a manufacturer of heating and cooling equipment but the burnham opinion does not address the applicability of sec_263a because sec_263a was not applicable to the years at issue in the case in becker bros the question of whether the damages were properly characterized as an inventory cost was not at issue the case involved the question of whether the taxpayer could deduct losses that arose from an illegal transaction moreover becker bros was decided well before the enactment of sec_263a in plr a taxpayer engaged in manufacturing equipment was sued for infringing the patent of another corporation at the time the taxpayer filed its ruling_request it was appealing an adverse decision by the trial_court that plr concludes that a ny amount allowable as a deduction under chapter of the code with respect to taxpayer’s payment of either the court-awarded judgment entered against taxpayer or a negotiated settlement of that judgment will constitute a deduction with respect to a liability that arises out of a tort within the meaning of sec_172 and to the extent it is an amount taken into account in computing a nol for the year of the deduction is eligible for the ten-year carryback as provided in sec_172 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent taxpayer’s reliance on plr is misplaced the applicability of sec_263a to patent infringement damages was not considered or discussed in the plr indeed the plr expressly provides that its conclusion applies only if the infringement damages or settlement payments are allowed as a deduction under chapter of the code the conclusion of the plr is inapplicable to the extent that those costs are includible in inventory costs in addition the plr as well as sec_6110 specifically provide that the plr may not be used or cited as precedent the and regulations cited by taxpayer do not support the proposition that patent infringement damages incurred by reason of an inventory production activity are deductions rather than inventory costs those regulations do not consider the applicability of sec_263a because they pre-date the effective date of sec_263a moreover the regulations cited address the proper time for deducting a liability where the liability is disputed assuming that a deduction is otherwise allowable sec_1_461-1 provides where there is a dispute and the entire liability is contested judgments on account of patent infringement personal injuries or other causes or other binding adjudications including decisions of referees and boards of review under workmen’s compensation laws are deductions from gross_income when the claim is finally adjudicated or is paid depending upon the taxpayer’s method_of_accounting this does not provide authority for allowing a deduction for costs properly included in inventory costs the regulations assume that the costs are otherwise deductible obviously if an individual is found liable for a personal injury to another and there is no statutory provision that allows the individual a deduction for the damages the individual is not entitled to deduct the damage award by virtue of these regulations these regulations simply clarify that the all-events test is not satisfied until the claim is finally adjudicated and that a taxpayer using the cash_receipts_and_disbursements_method may not deduct a disputed claim until it is paid third taxpayer argues that the tam characterizes the patent infringement damages as royalties and that that characterization is factually incorrect along these same lines taxpayer argues that our reliance on plastic engineering co v commissioner tcmemo_2001_324 is misplaced because that case involved royalties for future use of a patent3 rather than patent infringement damages attributable to past production of property these arguments are based on a misinterpretation of the tam we did not conclude that the patent infringement payments were royalties we concluded that they were indirect_costs incurred by reason of an inventory production activity and analogous to royalties patent infringement damages are essentially payment for_the_use_of an asset ie a patent as such they are similar to royalty expenses which must be included in inventory costs if incurred in connection with a production activity irrespective of how the infringement damages were computed taxpayer was required to pay patent holder for retroactive and continued use of its patent without obtaining its permission had taxpayer obtained permission prior to using the patent the costs of using the patent would be indirect_costs includible in inventory costs under sec_263a that taxpayer was found liable for these payments by a court does not change the fact that they were incurred by reason of a production activity fourth taxpayer asserts that our conclusion that patent infringement damages are includible in inventory costs is erroneous because such inclusion is inconsistent with the matching principles underlying sec_263a in effect taxpayer argues that sec_263a is inapplicable to indirect_costs to the extent inclusion of those costs in inventory would not result in what taxpayer considers a proper matching of income and expense neither the statute nor the regulations contain an exception to capitalization in circumstances where capitalization would not yield a satisfactory matching of income and expense sec_263a and the regulations thereunder produce a better matching of income and expense than was required under prior_law but those provisions may not produce a perfect matching of income and expense in all cases the regulations provide that direct and indirect_costs properly allocable to inventory produced_by_the_taxpayer must be included in inventory costs see sec_1_263a-1 indirect_costs are properly allocable to property produced when the costs are incurred by reason of the performance of a production activity see sec_1_263a-1 emphasis added the nature of a cost in terms of whether it is an indirect_cost because incurred by reason of the performance of a production activity does not change simply because the production activity was completed before the cost was incurred for federal_income_tax purposes 3contrary to taxpayer’s assertion plastic engineering involved royalty liabilities arising from contemporaneous not future use of a patent tcmemo_2001_324 finally taxpayer asserts that patent infringement damages are deductible as losses under sec_165 and that sec_165 losses are not required to be capitalized under sec_263a sec_1_263a-1 does in fact provide that losses deductible under sec_165 are indirect_costs that are not required to be capitalized under sec_263a however in the tam we determined that the patent infringement damages in this case are ordinary business_expenses that are deductible under sec_162 rather than losses under sec_165 taxpayer in its summary provided no additional support for its assertion that the damages are deductible under sec_165 therefore based on our prior determination we maintain that sec_1_263a-1 is inapplicable here in conclusion taxpayer was held liable for damages for infringing a patent absent the applicability of sec_263a and the regulations thereunder patent infringement damages are deductible business_expenses under sec_162 sec_263a requires inclusion in inventory costs of otherwise deductible expenditures that are incurred by reason of a production activity had taxpayer entered into a proper contractual agreement for use of the patent the expenses_incurred by taxpayer for the use the patent would have been capitalized to inventory produced using the patent in the year that the inventory was produced plastic engineering supra the patent infringement damages are characterized based on the activity which resulted in the liability - the use of a patent in the production of taxpayer’s inventory these costs would have been includible in inventory costs if incurred at the time of production and remain inventory costs even though incurred in subsequent taxable years inventory exception we maintain the position in the tam that even if taxpayer’s payment of the patent infringement damages to patent holder met all of the requirements of sec_1341 taxpayer would still not be entitled to relief under sec_1341 because of the inventory exception of sec_1341 sec_1341 provides that sec_1341 does not apply to any deduction allowable with respect to an item which was included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business sec_1_1341-1 of the regulations states that the provisions of sec_1341 do not apply to deductions attributable to items which were included in gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or other_property of a kind which would properly have been included in inventory of the taxpayer if on hand at the close of the prior taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business this section is therefore not applicable to sales returns and allowances and similar items taxpayer interprets sec_1_1341-1 narrowly and believes that the exception only applies to sales returns and allowances and similar items it asserts that because its alleged deduction for the patent infringement payment was not a sales return allowance or similar item the exception is inapplicable taxpayer argues that the legislative_history of sec_462 and killeen v united_states ustc cch p9351 s d cal supports its assertion each of taxpayer’s arguments is addressed separately below a plain language of the statute and the regulations as discussed in the tam we believe that the plain language of sec_1341 is clear therefore analysis of the legislative_history behind this statutory provision is unnecessary in addition the plain meaning of the regulations does not support the taxpayer’s conclusion that the sec_1341 exception is limited to sales returns and allowance and similar items as the plain meaning of the regulatory provision indicates the second sentence merely provides examples of the inventory exception and does not constitute the entire rule b legislative_history i legislative_history of sec_1341 even if the plain language of sec_1341 demanded an analysis of its legislative_history the legislative_history does not support taxpayer’s assertion the legislative_history behind sec_1341 does not state that the sec_1341 b exception is limited to sales returns and allowances and similar items the committee reports state that sec_1341 is inapplicable to refunds allowances bad_debts etc pertaining to sales of inventory or stock_in_trade which may be provided for under sec_462 relating to reserves s rep no 83rd cong 2d sess see also h rep 2d sess a294 this language particularly the words etc and pertaining to is not restrictive but suggestive and illustrative in fact the interpretation of a statute must begin with the statute's language see 489_us_235 471_us_681 if the plain meaning of the statutory text is clear recourse to the legislative_history is unnecessary 509_us_137 ins v phinpathya 464_us_183 this court has noted on numerous occasions that in all cases involving statutory construction our starting point must be the language employed by congress and we assume that the legislative purpose is expressed by the ordinary meaning of the words used legislative_history indicates that congress intended to keep the scope of sec_1341 somewhat undetermined in the hearings before the committee on finance united_states senate 83rd congress 2d session part it states although the wording is not clear it would appear that sales of electric energy and gas may fall within the scope of the exception provisions of subsection b of sec_1341 ii former sec_462 similarly the legislative_history behind sec_462 also does not suggest that the sec_1341 exception is restricted to sales returns and allowances and similar items in congress enacted both sec_462 and sec_1341 sec_462 allowed an accrual_method taxpayer to take a deduction for certain expenses estimated to be incurred in the succeeding tax_year approximately one year after its enactment sec_462 was repealed retroactively committee reports at the time of the repeal clearly indicate that the repeal was necessary due to a substantial underestimation in the loss of revenue the repeal did not intend to disturb prior_law and relied on treasury assurances that the repeal of sec_462 should operate simply to reestablish the law which would have been applicable if sec_462 had never been enacted h_rep_no 84th cong 1st sess 1955_2_cb_852 s rep no 84th cong 1st sess pincite_2_cb_858 consequently we believe that the legislative_history of sec_462 is not the proper source from which to draw inferences regarding the present state of the law taxpayer asserts that the inventory exception of sec_1341 was designed to prevent a taxpayer from claiming both a deduction under former sec_462 as well as the benefit under sec_1341 for the same item however sec_462 was repealed shortly after enactment and sec_1341 was not repealed or amended contemporaneously with sec_462’s repeal if the sole purpose for the sec_1341 exception was to disallow sec_1341 relief for an item covered by sec_462 sec_1341 would have been repealed contemporaneously with sec_462 the fact that sec_1341 remains effective suggests that congress intended the exception to encompass more than sale returns and allowances and similar items for which a deduction is allowed under sec_462 c an unpublished memorandum in its taxpayer summary taxpayer makes reference to an unpublished technical_advice_memorandum provided by the irs national_office to the joint_committee we are not aware of such a technical_advice_memorandum further we are not aware of procedures for the issuance of a technical_advice_memorandum to the joint_committee taxpayer may be referring to an unpublished internal irs memorandum issued by the corporate tax_division to the appeals_division this internal memorandum does suggest a narrow interpretation of the scope of sec_1341 the memorandum is inconsistent with irs office of chief counsel’s current interpretation of sec_1341 see tam and fsa we believe that the memorandum’s conclusions pertaining to sec_1341 are incorrect and that this unpublished memorandum does not provide any precedential value from which to draw inferences regarding the correct application of the law to taxpayer’s case see sec_6110 of the code d killeen v united_states taxpayer suggests that its case is comparable to the case of killeen v united_states ustc cch p9351 s d cal an unreported case in killeen the taxpayer entered into an agreement with sachs in which killeen agreed to manufacture and sell a device and sachs agreed to design and market the device this joint_venture agreement provided that the net profits would be divided equally between the two parties sachs later obtained a judgment in state court that killeen had wrongfully withheld a portion of the profits killeen satisfied the judgment by paying the disputed amount to sachs and then claimed a refund under sec_1341 the district_court held that the profits paid in satisfaction of the state court judgment had been included as an item of the taxpayer's gross_income the district_court also held as a finding of fact that the item was not included in killeen’s gross_income by reason of the sale_or_other_disposition of stock_in_trade of the taxpayer or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of the taxpayer’s trade_or_business instead the district_court held that the item was included in gross_income because killeen had wrongfully withheld the portion of profits in violation of the joint_venture agreement we agree with your statement included in your original tam submission that killeen is factually distinguishable from the present case unlike the present case killeen involved in killeen there was no question that the amounts paid in satisfaction of the judgment were profits because the parties stipulated in their pretrial conference order that the satisfaction of judgment by the transfer of money and property in_kind constituted a restoration within the meaning of and subject_to sec_1341 an income_splitting arrangement in which one party failed to pay over the correct share of profits to the other party we believe that the case is distinguishable because the deduction for the damages arose from a claim for a share of the profits pursuant to the joint_venture agreement and not from a sale of infringing inventory in summary we continue to disagree with taxpayer’s position that the sec_1341 limitation only applies to sales returns and allowances and similar items the plain language of sec_1341 and sec_1_1341-1 of the regulations does not support taxpayer’s interpretation because of the unambiguous meaning of the language of sec_1341 it is unnecessary to refer to the legislative_history underlying the statute even if the legislative_history is examined however it does not provide clear support for taxpayer’s position that sec_1341 is limited to sales returns and allowances and similar items nor does it support taxpayer’s assertion that sec_1341 only precludes the availability of sec_1341 relief to an item for which an estimated expense deduction is available under former sec_462 a code section that was retroactively repealed in finally killeen v united_states does not support taxpayer’s position because it is factually distinguishable from taxpayer’s case additional arguments taxpayer’s summary sets out five statutory requirements that must be satisfied in order to qualify for relief under sec_1341 the submission correctly points out that the tam denies relief based on two of these requirements the absence of a deduction allowed when it is established that the taxpayer did not have a right to the item_of_gross_income and is required to restore it and the application of the limitation of sec_1341 which denies sec_1341 relief for inventory related items implicit in taxpayer’s summary is the suggestion that the national_office and exam concede that taxpayer meets the other requirements and have no other arguments upon which to deny sec_1341 relief this is not the case in stating the two reasons for the court in maier brewing co v commissioner t c memo a case similar to the present case made a similar distinction maier involved a sale of a corporation the minority shareholder objected to the terms of the sale and obtained a rescission order in the sales_price was repaid by the corporation ten years after the sale was completed and the taxpayer maintained that it was entitled to relief provided by sec_1341 because a portion of the repayment represented profit during the ten years generated by the corporation’s assets the ninth circuit held that this portion of the repayment was not for a profit generated by the corporate assets but was akin to interest or rent because it was a payment made for_the_use_of the corporation’s assets bound by this determination the tax_court ruled that this portion of the repayment did not represent an item that the taxpayer had previously included in its gross_income because the court determined that the taxpayer was not entitled to sec_1341 treatment on this ground the court did not address the applicability of sec_1341 however the court noted in making its sec_1341 determination that killeen was factually distinguishable from the case at issue the present case more closely resembles maier because in both cases the damage payment was apparently made to compensate for the taxpayer’s infringing use denial of relief in the tam the national_office did not intend to foreclose other arguments for denying relief because the failure to meet any one of the five requirements listed in taxpayer’s summary results in the denial of sec_1341 relief it was not necessary for the tam to discuss all reasons for denial the fact that the tam is silent on these other requirements should not suggest that taxpayer has met these requirements ----------------------------------------------------------------------------------------------- we provide the following additional arguments as reasons for denying sec_1341 relief to taxpayer’s payment of patent infringement damages a an item included in gross_income in a previous year sec_1341 of the code states that the statute does not apply unless an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item we agree with your statement included in your original tam submission that the income earned by taxpayer when it sold infringing products was included in taxpayer’s gross_income for sec_1341 purposes taxpayer received gross_proceeds from the sale of the infringing goods it paid damages in the form of royalties these damages as discussed above are includible in cogs we do not view cogs as a factor in determining whether an item was included in gross_income under sec_1341 rather we interpret included in gross_income under sec_1341 to mean included in the computation of gross_income this view was applied in revrul_72_28 1972_1_cb_269 revrul_72_28 essentially held that gross_receipts is considered in determining whether an item was included in gross_income under sec_1341 see gcm irs gcm lexi sec_177 in revrul_72_28 a public_utility company paid a rate on gas purchases and included the rate in charging its customers the company included this rate in calculating its cogs and included the comparable amount it received from its customers in its gross_receipts thus in the same year the company's gross_receipts and cogs increased by the same amount leaving gross_income as defined under sec_1_61-3 unaffected the ruling holds that the public_utility company was eligible for sec_1341 treatment and the fact that the taxpayer had increased cogs in the prior year had no relevancy in determining the application of sec_1341 the g_c_m states that this interpretation allows for consideration of items included in gross_receipts which are included in the computation of gross_income under sec_1_61-3 if included in gross_income were not so interpreted the utility company would have been precluded from applying sec_1341 to items received in prior years and restored in later years to the extent cogs was equal to or greater than gross_receipts such a result may be viewed as contrary to sec_1341 which specifically allows a utility company to apply the statute moreover looking to gross_receipts enables us to comply with the requirement of sec_1341 that an item has been included in gross_income under a claim of right if we were instead to adopt the definition under sec_1_61-3 no items would remain after the calculation of gross_income on this issue gcm stated all that would remain would be a net aggregate amount in no case would it be possible to b item included in gross_income in a previous year under a claim of right because it appeared that the taxpayer had an unrestricted right to the item sec_1341 of the code states that the statute applies if a deduction is allowable for the taxable_year because it was established after the close of the taxable_year in which an item was included in gross_income that the taxpayer did not have an unrestricted right to such item or to a portion of such item sec_1_1341-1 of the regulations clarifies that a deduction must be allowable because an item received and included in gross_income in a prior year has been restored to another taxpayer claims that the infringement payments it made to patent holder should be characterized as a restoration of a portion of the proceeds generated by the sale of the infringing goods however in its complaint filed with the district_court patent holder sought an injunction and an award of damages adequate to compensate for the infringement of its patents no where in its complaint did patent holder seek to recover any part of the profits taxpayer derived from the sales of the infringing goods in its order the court awarded patent holder damages pursuant to u s c for infringement because the amount of damages pursuant to u s c is based on the patent holder’s lost profits and or a reasonable royalty and the service has no contrary evidence showing otherwise we agree with your statement included in your original tam submission that taxpayer’s payment of damages was not a restoration of sale proceeds to patent holder see maier brewing co v commissioner tcmemo_1987_385 aff’d 916_f2d_716 9th cir involving a taxpayer that purchased the assets of another company and as a result of the rescission of the sale paid damages to the seller the tax_court held that the buyer was not entitled to sec_1341 treatment because the damages were equivalent to rent for_the_use_of the seller’s assets rather than a repayment of the buyer’s profits see also sec_1_1341-1 and h of the regulations payment of legal fees not an item previously included in payor's gross_income because taxpayer was not required to pay to patent holder any of taxpayer’s proceeds derived from the sales of the infringing goods taxpayer’s right to the sale proceeds remained unrestricted in other words its obligation to pay damages for patent infringement did not restrict taxpayer’s right to retain an item_of_gross_income consequently taxpayer does not meet the terms of sec_1341 because its payment of the patent infringement damages is not a restoration of an item included in its gross_income because it appeared that the taxpayer had an unrestricted right to the item identify an item_of_gross_income it must necessarily be possible to identify the various component items of gross_income in order for sec_1341 to have any vitality see rep no 93d cong 2d sess stating i f the right to the payment is absolute the fact that a subsequent liability arises in a related transaction should not entitle the taxpayer to a special relief of sec_1341 thus bad_debt deductions are not entitled to sec_1341 treatment because even though the debt is uncollectible the taxpayer’s right to payment is unrestricted see also 309_fsupp_748 s d iowa aff’d 439_f2d_757 8th cir cert_denied 404_us_831 holding sec_1341 inapplicable to dividends received by taxpayer and paid over to former wife pursuant to divorce decree because taxpayer had unrestricted right to the dividend income and merely used the dividend income to in order to satisfy his marital claims for all of the reasons stated above we find that arguments asserted by taxpayer in taxpayer’s summary to be unpersuasive and we reaffirm our conclusion in the tam that taxpayer is not entitled to relief under sec_1341 for the payment of patent infringement damages if you have any questions regarding this advice please contact -------------------- pincite0
